                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

PAMELA J. SMITH,                                      )
                                                      )
                          Plaintiff,                  )
                                                      )
       vs.                                            )      Case No. 2:19-cv-04050-MDH
                                                      )
THE CURATORS OF THE UNIVERSITY                        )
OF MISSOURI,                                          )
                                                      )
                          Defendant.                  )


                                             ORDER

        Before the Court is Defendant Curators of the University of Missouri’s (hereinafter

University) Motion to Dismiss Plaintiff’s First Amended Complaint. (Doc. 18). Defendant moves

to dismiss the Complaint because Plaintiff has the same claims or causes of action pending in

another lawsuit.1 In addition, Defendant argues Plaintiff’s allegations are time barred. Plaintiff

has failed to file a response to the motion to dismiss and the time to do so has expired.

       Defendant states that Plaintiff has previously filed three pro se lawsuits against the

University regarding her past employment as a law professor.2 In a prior lawsuit alleging the same

claims presented here, the University was granted summary judgment in its favor and Plaintiff

appealed the judgment to the Eighth Circuit. Plaintiff’s appeal is currently pending in the Eighth

Circuit. In fact, Plaintiff filed this lawsuit three days after judgment was entered in favor of the

University in the prior lawsuit.




1
  See Smith v. Curators of the University of Missouri, No. 17-4016-CV-C-WJE; and Smith v.
Curators of the University of Missouri, No. 19-1720 - 8th Circuit Appeal.
2
  The history of Plaintiff’s lawsuits is set forth in Defendant’s motion is not repeated here.
                                                 1

         Case 2:19-cv-04050-MDH Document 19 Filed 08/29/19 Page 1 of 2
       Here, the Court agrees with Defendant that this case must be dismissed when Plaintiff’s

claims raise the same subject matter and parties and presents the same facts and issues as her

lawsuit currently pending in the Eighth Circuit. As a result, the Court GRANTS Defendant’s

Motion and dismisses Plaintiff’s First Amended Complaint, without prejudice.


IT IS SO ORDERED.
DATED:        August 29, 2019

                                                    /s/ Douglas Harpool_______________
                                                  DOUGLAS HARPOOL
                                                  UNITED STATES DISTRICT JUDGE




                                              2

         Case 2:19-cv-04050-MDH Document 19 Filed 08/29/19 Page 2 of 2
